EXHIBIT 10.2


STATE OF SOUTH CAROLINA
COUNTY OF AIKEN


EMPLOYMENT AGREEMENT

                 THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as
of 18th day of October, 2004 (the “Effective Date”), by and between PEOPLE’S
COMMUNITY BANK OF SOUTH CAROLINA (“PCB”) and THOMAS H. LYLES (“Employee”).


W I T N E S S E T H:

                 WHEREAS, Employee currently is employed as President and Chief
Operating Officer of PCB, and in such position has provided leadership and
guidance in the growth and development of PCB’s business; and,

                 WHEREAS, proposes to enter into an Agreement and Plan of
Reorganization and Merger with First Citizens Bank and Trust Company, Inc.
(“FCB”), under which PCB will be merged into FCB (the “Merger”) and its
operations will be combined with those of FCB; and,

                 WHEREAS, Employee’s experience and knowledge of PCB’s
operations, customers, and affairs, and Employee’s knowledge of and standing and
reputation in PCB’s market area, have contributed to PCB’s business success, and
they will be of continuing benefit to FCB in its succession to and continuation
of PCB’s business following the Merger; and, for that reason, and for its own
benefit as well as for the benefit of FCB following the Merger, PCB desires to
retain Employee’s services as an employee of PCB and its successors in interest
for the Term of Employment specified below and to restrict Employee’s ability to
complete against PCB or FCB in PCB’s banking markets for a reasonable period
following any termination of Employee’s employment; and,

                 WHEREAS, Employee desires to remain as an employee of PCB and,
if the Merger is completed, as an employee of FCB following the Merger, and
Employee desires to accept PCB’s offer of employment on the basis described
herein; and,

                 WHEREAS, PCB and Employee desire to set forth the terms and
conditions of Employee’s employment with PCB and FCB in a written agreement and,
for that purpose, PCB and Employee have agreed to enter into this Agreement with
the intent that this Agreement be binding on and inure to the benefit of PCB as
well as its successors in interest, including FCB following the Merger; and,

                 WHEREAS, PCB and Employee have agreed that if the Merger does
not become effective on or before the date specified herein, then this Agreement
shall terminate and be of no further force and effect.

                 NOW, THEREFORE, in consideration of the premises and mutual
promises, covenants and conditions hereinafter set forth, and for other good and
valuable considerations, the receipt and sufficiency of which hereby are
acknowledged, PCB and Employee hereby agree as follows:

                 1.     “Employer.” As used throughout the remainder of this
Agreement, and except as otherwise indicated by the context, the term “Employer”
is intended to refer to PCB and, following the Merger, to FCB which, by virtue
of and at the effective time of the Merger, shall assume PCB’s obligations and
succeed to its rights and interests hereunder.

                 2.     Employment. Employer agrees to employ Employee, and
Employee accepts employment with Employer, upon the terms and conditions stated
herein. As an employee of Employer, Employee

--------------------------------------------------------------------------------

will (i) serve in such position or positions as shall be specified from time to
time by Employer’s Board of Directors, (ii) provide such assistance and advice
to Employer as it may request from time to time regarding matters involving
Employer’s customers and employees, quality control and review, and other tasks
relating to Employer’s operations and, following the Merger, the transition of
control over such operations, (iii) promote Employer and its business and engage
in business development activities on Employer’s behalf, and (iv) have such
other duties and responsibilities, and render to Employer such other management
services, as are customary for persons employed in Employee’s position and/or as
shall be assigned to Employee from time to time by Employer.

                 3.     Term. Unless sooner terminated as provided in this
Agreement, and subject to the right of either Employee or Employer to terminate
Employee’s employment at any time as provided herein, the term of Employee’s
employment with Employer under this Agreement (the “Term of Employment”) shall
be for a period commencing on the Effective Date and, except as otherwise
described below, terminating on the “Expiration Date” which, for purposes of
this Agreement, shall be the close of business on the first anniversary date of
the effective date of the Merger (the “Merger Date”). Employee’s employment
following the Expiration Date shall be on an “at will” basis. Notwithstanding
anything contained herein to the contrary, this Agreement and the Term of
Employment will terminate on the “Termination Date” specified in Paragraph 7(a)
if the Merger has not become effective on or before that date.

                 4.     Cash Compensation, Bonus and Expense Reimbursement.

                          (a)     Base Salary. For all services rendered by
Employee under this Agreement, during the Term of Employment Employer shall pay
Employee base salary at an annual rate of ONE HUNDRED THIRTY-FIVE THOUSAND AND
NO/100s DOLLARS ($135,000.00) (“Base Salary”). Base Salary shall be payable not
less frequently than monthly in accordance with Employer’s payroll policies and
procedures.

                         (b)     Bonus. If Employee remains employed by Employer
at the close of business on the Expiration Date, then, at that time, Employer
shall pay a cash bonus to Employee in a amount equal to Employee’s Base Salary
for period of twelve months calculated at Employee’s annual Base Salary rate in
effect on the Merger Date, plus interest on that amount, payable in arrears
and calculated from the Merger Date to the Expiration Date, at an
annual rate equal to the constant maturity treasury rate, as published by the
United States Department of the Treasury on the Merger Date, for U.S. Treasury
securities having a remaining maturity of twelve months (the “Cash Bonus”).
Except in the case of a termination of Employee’s employment as a result of
Employee’s death as described in Paragraph 7(c) below or “without cause” as
described in Paragraph 7(d) below, Employee shall have no right to receive the
Cash Bonus if Employee’s employment is terminated, voluntarily or involuntarily,
for any reason prior to that date. Likewise, Employee shall have no right to
receive the Cash Bonus if this Agreement terminates in the manner described in
Paragraph 7(a) above.

                         (c)     Expense Reimbursement. Employer shall reimburse
Employee for reasonable business expenses incurred by Employee in performance of
Employee’s duties hereunder; provided, however, that Employee shall, as a
condition of reimbursement, incur such expenses and submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by Employer and in sufficient detail to comply with
rules and regulations promulgated by the Internal Revenue Service.

                 5.     Employee Benefit Plans; Income Taxes.

                         (a)     Benefit Plans. During the Term of Employment,
Employee shall be eligible to participate in any and all employee benefit
programs maintained by or for Employer that are generally available to and which
cover all Employer’s employees, subject to the rules applicable to such plans or


2

--------------------------------------------------------------------------------

programs prevailing from time to time. Except as otherwise specifically provided
herein, Employee’s participation in such plans and programs shall be subject to
and in accordance with the terms and conditions (including eligibility
requirements) of such plans and programs, resolutions of Employer’s Board of
Directors establishing such programs and plans, and Employer’s normal practices
and established policies regarding such plans and programs.

                         Employee acknowledges that the terms and provisions of
Employer’s employee benefit plans and programs from time to time may be
determined only by reading the actual plan documents under which Employer or the
plan administrator, as applicable, may make certain administrative
determinations with discretion, and that Employer reserves the right to modify
or terminate each plan or program and any benefits provided thereunder.

                         (b)     Taxes; Withholding. All cash or other
compensation payable or provided to Employee under this Agreement shall be
subject to any and all applicable withholding, Social Security, employment,
income and such other taxes, deductions or assessments as are required by law or
customary for Employer’s employees. Employee shall be solely responsible for any
income and other taxes owed on account of Employee’s receipt from Employer of
all compensation and benefits under this Agreement and, to the extent that
Employer reasonably believes itself obligated to do so, Employer may withhold
any such taxes from any cash compensation payable to Employee. If the amount of
any such taxes that Employer believes itself required to withhold and transmit
to any governmental or taxing authority exceeds the amount of any payments then
due and payable to Employee and from which such withholding may be made, then
Employer may require that Employee pay to it the full amount of any such taxes
then due and, if Employee shall fail to make such payment, Employer may itself
advance and pay the amount of those taxes and recover any such payments by
offset against future payments due under this Agreement.

                 6.     Standards of Performance and Conduct. During the Term of
Employment, Employee faithfully and diligently shall discharge Employee’s
obligations under this Agreement, perform the duties associated with Employee’s
positions with Employer in a manner which is reasonably competent and
satisfactory to Employer and in accordance with any performance standards
established from time to time by Employer, and make a reasonable effort in good
faith to comply with and implement Employer’s policies and procedures in effect
and as established from time to time by Employer.

                         In the execution of Employee’s employment duties under
this Agreement, Employee shall, at all times and in all material respects,
comply with any codes or standards of conduct or ethics policies applicable to
Employee and/or Employer’s employees in general, as in effect as of the
Effective Date or as may be adopted, amended or supplemented from time to time
subsequent thereto (the “Code of Conduct”), and with all federal and state
statutes, and all rules, regulations, administrative orders, statements of
policy, and other pronouncements or standards promulgated thereunder, which are
applicable to Employer and its employees, business, and operations.

                         Employee shall devote substantially all of the
Employee’s time, energy and skill during regular business hours to the
performance of the duties of the Employee’s employment (reasonable vacations and
reasonable absences due to illness excepted).

                 7.     Termination and Termination Pay.

                         (a)     Automatic Termination. In the event that the
Merger does not become effective on or before September 30, 2005 (the
“Termination Date”), then, without action on the part of Employer or Employee,
the Term of Employment and this Agreement automatically shall terminate and this
Agreement shall be of no further force or effect. Upon any such termination,
Employee shall have no further rights, and Employer shall have no further
obligations, under this Agreement; provided, that


3

--------------------------------------------------------------------------------

Employee will be entitled to receive earned but unpaid Base Salary due under
this Agreement through the date of such termination and any unreimbursed
expenses to which Employee is entitled to reimbursement under Employer’s
policies and procedures.

                         (b)     By Employee. The Term of Employment and
Employee’s employment under this Agreement may be terminated at any time by
Employee upon 60 days’ written notice to Employer. Upon such termination,
Employee shall be entitled to receive Base Salary earned under this Agreement
through the effective date of such termination and, thereafter, Employee shall
have no further rights and Employer shall have no further obligations hereunder.

                         (c)     Death or Retirement. The Term of Employment and
Employee’s employment under this Agreement automatically shall be terminated
upon Employee’s death during the Term of Employment or upon the effective date
of Employee’s “Retirement.” Upon any such termination, Employee (or, in the case
of Employee’s death, Employee’s estate) shall be entitled to receive any Base
Salary Employee shall have earned prior to the date of termination but which
remains unpaid. Additionally, in the case of such a termination as a result of
Employee’s death occurring after the Merger Date and prior to Employee’s receipt
of the Cash Bonus described in Paragraph 4(b) above, then, within 30 days
following Employee’s death, Employer will pay the Cash Bonus to such individual
or individuals as Employee shall have designated in writing as his
beneficiary(ies) as provided in Paragraph 9 below or, in the absence of such
designation, to Employee’s estate, as applicable. As used in this Agreement, the
term “Retirement” shall mean a termination of Employee’s employment with
Employer which is treated as a “retirement” under the terms of any of Employer’s
retirement plans, or such other termination of Employee’s employment as Employer
and Employee shall agree in writing to treat as “Retirement” for purposes of
this Agreement.

                         (d)     By Employer. Employer may terminate the Term of
Employment and Employee’s employment under this Agreement at any time and for
any reason satisfactory to Employer, and whether or not for “Cause” as defined
below.

                                 Upon any such termination of Employee’s
employment by Employer for Cause, Employee shall have no further rights, and
Employer shall have no further obligations, under this Agreement (including any
right to receive the Cash Bonus or any compensation or other benefits for any
period after such termination); provided, that Employee will be entitled to
receive earned but unpaid Base Salary due under this Agreement through the date
of such termination and any unreimbursed expenses to which Employee is entitled
to reimbursement under Employer’s policies and procedures.

                                 Upon any such termination by Employer under
this Paragraph 7(d) without Cause, Employer shall be obligated to (i) pay Base
Salary to Employee at Employee’s then current Base Salary rate for the then
current unexpired Term of Employment hereunder (which payments shall be made on
the same schedule as Employee’s Base Salary was paid by Employer during the Term
of Employment), (ii) pay the Cash Bonus to Employee at the time Employer pays
the final payment of Base Salary, and, (iii) if Employee chooses to exercise
Employee’s rights to purchase continued health insurance coverage under
Employer’s health insurance plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), Employer shall reimburse Employee for the cost of
such continued insurance coverage for the maximum period during which such
coverage is available to Employee under COBRA, but not longer than the unexpired
Term of Employment hereunder, and shall have no further obligations hereunder.

                                 Notwithstanding any provision in this Agreement
to the contrary, before Employer may terminate Employee’s employment for a Cause
described in Paragraph 7(d)(i)(A) below, Employer first shall give Employee ten
(10) days written notice of the facts or circumstances constituting such Cause
for termination, and, if during such period Employee shall cure such Cause to
the reasonable satisfaction of Employer, then Employee’s employment shall
continue; provided however that, in the


4

--------------------------------------------------------------------------------

event of any reoccurrence or further occurrence of the same Cause, Employer
shall have no obligation to give Employee any further or additional notice or
opportunity to cure prior to the termination of Employee’s employment. Except as
specifically described above, no such notice or opportunity to cure shall be
required in the case of termination of Employee’s employment for any Cause.

                                 For purposes of this Paragraph 7(d), Employer
shall have “Cause” to terminate Employee’s employment upon:

                                 (i)     A determination by Employer, in good
faith, that (A) Employee has breached in any material respect any of the terms
or conditions of this Agreement, or has failed in any material respect to
perform or discharge Employee’s duties or responsibilities of employment in the
manner provided herein, or that (B) Employee has violated any provision of the
Code of Conduct, or has engaged in willful misconduct or conduct which is
detrimental in any material respect to the business or business prospects of
Employer or its parent or other affiliated companies, or which has had or likely
will have an adverse effect on Employer’s or its parent’s or other affiliates’
business or reputation;

                                 (ii)     The violation by Employee of any
applicable federal or state law, or any applicable rule, regulation, order, or
statement of policy promulgated by any governmental agency or authority having
jurisdiction over Employer or its parent or affiliated companies, or the
operations of any of their respective departments or divisions, including but
not limited to the South Carolina Commissioner of Banks, the Federal Deposit
Insurance Corporation, the South Carolina Board of Financial Institutions, the
Federal Reserve Board, the Securities and Exchange Commission, or any other
state or federal regulator (a “Regulatory Authority”), that results from
Employee’s negligence, willful misconduct, or intentional disregard of such law,
rule, regulation, order, or policy statement;

                                 (iii)    The commission in the course of
Employee’s employment with Employer of an act of fraud, embezzlement, theft, or
proven personal dishonesty (whether or not such act or charge results in
criminal indictment, charges, prosecution, or conviction), or the willful making
in the course of Employee’s employment with Employer of any false statement or
representation;

                                 (iv)     The conviction of Employee of any
felony or any criminal offense involving dishonesty or breach of trust, or the
occurrence of any event described in Section 19 of the Federal Deposit Insurance
Act or any other event or circumstance which disqualifies Employee from serving
as an employee or executive officer of, or a party affiliated with, Employer or
its parent or affiliated companies; or, in the event Employee becomes
unacceptable to, or is removed, suspended, or prohibited from participating in
the conduct of Employer’s or its parent’s or affiliated companies’ affairs (or
if proceedings for that purpose are commenced), by any Regulatory Authority; or

                                 (v)     Employee’s excessive use of any
addictive drug or use of any controlled substance, as defined at 21 U.S.C. § 802
and listed on Schedules I through V of 21 U.S.C. §  812, as revised from time to
time, and as defined by other federal laws or regulations, Employee’s use of
legal drugs that have not been obtained legally or are not being taken as
prescribed by a licensed physician, or Employee’s use of alcohol in a manner
that adversely affects the performance of Employee’s job duties under this
Agreement, prevents Employee from performing Employee’s job duties safely or
creates a risk to the safety of others at the workplace; or,

                                 (vi)     The exclusion of Employee by the
carrier or underwriter from coverage under Employer’s then current “blanket
bond” or other fidelity bond or insurance policy covering its directors,
officers, or employees, or the occurrence of any event that Employer believes,
in good faith, will result in Employee being excluded from such coverage, or
having coverage limited as to Employee as compared to other covered officers or
employees, pursuant to the terms and conditions of such “blanket bond” or other
fidelity bond or insurance policy.


5

--------------------------------------------------------------------------------

                         (e)     Disability. Subject to Employer’s obligations
and Employee’s rights under (i) Title I of the Americans with Disabilities Act,
the Family and Medical Leave Act, and any other applicable federal or state
laws, and to (ii) the vacation leave, disability leave, sick leave and any other
leave policies of Employer, Employee’s employment under this Agreement
automatically shall be terminated in the event Employee becomes disabled during
the Term of Employment and it is reasonably determined by Employer that Employee
is unable to perform the essential functions of Employee’s job under this
Agreement for ninety (90) days or more during any 12-month period. Employee
agrees to submit to such medical examinations as may be reasonably requested by
Employer in accordance with applicable law with regard to the issue of
disability of Employee, permanent disability hereunder and the effective date
thereof to be determined by Employer. Upon any such termination, Employee shall
be entitled to receive any Base Salary Employee shall have earned prior to the
date of termination but which remains unpaid, and shall be entitled to any
payments provided under any disability income plan of Employer which is
applicable to Employee. Otherwise, Employee shall have no further rights, and
Employer shall have no further obligations, under this Agreement.

                         (f)     Effect of Termination. Except as otherwise
provided below, upon the earlier of the Termination Date, the Expiration Date,
or the effective date of any actual termination of Employee’s employment with
Employer under this Agreement for any reason, the provisions of this Agreement,
with the exception of Paragraph 8 below and Employer’s obligations, if any, for
continued payments of Base Salary and the Cash Bonus under Paragraphs 7(c)
and 7(d) above, likewise shall terminate and be of no further force or effect.
Employee’s covenants contained in Paragraph 8 below, and Employer’s obligations,
if any, under Paragraphs 7(c) and 7(d) above, shall survive and remain in effect
in accordance with their terms following the Expiration Date or any actual
termination of Employee’s employment. However, in the event of a termination of
this Agreement on the Termination Date as provided in Paragraph 7(a) above,
then, notwithstanding anything contained herein to the contrary, neither
Employee nor Employer shall have any further rights or obligations hereunder,
including any obligations pursuant to Paragraph 8 below.

                 8.     Noncompetition; Nonsolicitation; Nonpiracy;
Confidentiality.

                         (a)     General. Employee hereby acknowledges and
agrees that (i) PCB has made a significant investment in the development of its
business in the geographic area identified below as the “Relevant Market” and
that, by virtue of FCB’s acquisition of PCB, FCB will acquire a valuable
economic interest in Employer’s business in the Relevant Market which it is
entitled to protect; (ii) in the course of Employee’s service on behalf of PCB
and future service as an employee of FCB, Employee has gained and will gain
substantial knowledge of and familiarity with PCB’s and FCB’s customers and
their dealings with them, and other information concerning PCB’s and FCB’s
businesses, all of which constitute valuable assets and information proprietary
to them; and (iii) in order to protect PCB’s and FCB’s interests in their
businesses, and to assure FCB the benefit of its acquisition of and succession
to PCB’s business, it is reasonable and necessary to place certain restrictions
on Employee’s ability to compete against PCB and FCB and on Employee’s
disclosure of information about PCB’s and FCB’s businesses and customers. For
that purpose, and in consideration of Employer’s agreements contained herein,
Employee covenants and agrees with Employer as provided below.

                         (b)     Definitions. For purposes of this Paragraph 8,
the following terms shall have the meanings set forth below:

                                          Compete.   The term “Compete” means:
(i) acting as a consultant, officer, director, advisory director, independent
contractor, employee, organizer or sponsor of any Financial Institution that
has, or will have, its main or principal office in the Relevant Market (as
defined below), or, in acting in any such capacity with any other Financial
Institution, to maintain an office or be

--------------------------------------------------------------------------------

employed at or assigned to or to have any direct involvement in the management,
supervision, business, marketing activities, or solicitation of business for or
operation of any office of such Financial Institution located in the Relevant
Market; or (ii) communicating to any Financial Institution the names or
addresses of or any financial information concerning any Person who was a
Customer of Employer on the date of termination of Employee’s employment with
Employer.

                                          Confidential Information.  The term
"Confidential Information" means any and all information, including but not
limited to figures, projections, estimates, lists, files, records, documents,
manuals or other such materials or information (including any files, data or
information maintained electronically, on microfiche or otherwise) relating to
Customers, or relating to Employer and its respective lending, deposit and trust
operations and related businesses, regulatory examinations, financing sources,
financial results and condition, Customers (including lists of Customers and
former customers and information regarding their dealings with Employer),
prospective Customers, contemplated acquisitions (whether of business or
assets), ideas, methods, marketing investigations, surveys, research, policies
and procedures, computer systems and software, shareholders, employees, officers
and directors, which is or has been disclosed to the Employee or of which the
Executive became aware as a consequence of or through the Employee’s
relationship to Employer and which has value to Employer and is not generally
known to its competitors. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by Employer
(except where such public disclosure has been made by the Employee without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.

                                          Customer.   The term “Customer” means
any Person residing or located within the Relevant Market with whom Employer has
a depository or loan relationship and/or to whom Employer is providing any
service or product.

                                          Financial Institution.  The term
"Financial Institution" means (i) any federal or state chartered bank, savings
bank, savings and loan association, or credit union (a “Depository
Institution”), (ii) any holding company for, or corporation that owns or
controls, any Depository Institution (a “Holding Company”), (iii) any direct or
indirect subsidiary, service corporation or affiliate of any Depository
Institution or Holding Company, or any entity controlled in any way by any
Depository Institution or Holding Company, or (iv) any other Person engaged in
the business of making loans of any type, soliciting or taking deposits, or
providing any other service or product that is provided by Employer or one of
its affiliated corporations.

                                          Person.   The term “Person” means any
natural person or any corporation, partnership, proprietorship, joint venture,
limited liability company, trust, estate, governmental agency or
instrumentality, unincorporated association, or other entity.

                                          Relevant Market. The term "Relevant
Market" means any Aiken County and Edgefield County, South Carolina, and
Richmond County and Columbia County, Georgia.

                                          Restriction Period. The term
"Restriction Period" means the period beginning on the Effective Date and ending
on the later of (i) one year following the Merger Date in the event of any
termination of Employee’s employment with PCB before the Merger Date, (ii) one
year following any termination of Employee’s employment with FCB after the
Merger Date but before the Expiration Date, or (iii) one year following the
termination of this Agreement on the Expiration Date, and, in the case of any
termination of Employee’s employment before or after the Merger Date, whether
such termination is initiated by Employee or by PCB or FCB for any reason;
provided however that, in the case of an involuntary termination of Employee’s
employment by Employer without Cause as defined in Paragraph 7(d) above, the
Restriction Period shall not extent beyond the length of the then current
unexpired Term of Employment during which Employer is obligated to continue to
pay Base Salary to


7

--------------------------------------------------------------------------------

Employee, but, in such case, the Restriction Period shall immediately expire
upon a default by Employer in making the payments for which it is obligated.
Notwithstanding anything contained herein to the contrary, in the event any
payment required under Paragraph 7(d) is not made by Employer by the due date
for that payment, Employer shall not be considered to be in default with respect
to that payment for purposes of this Paragraph 8 unless it shall fail to make
that payment within ten business days after its receipt of written notice from
Employee that the payment has not been made.

                         (c)     Covenant Not to Compete. Employee agrees that,
during the Restriction Period, and in consideration of the Employer’s agreements
hereunder, Employee shall not Compete, directly or indirectly, with Employer.

                         (d)     Covenant Not to Solicit Customers. Employee
agrees that, during the Restriction Period, and in consideration of Employer’s
agreements hereunder, Employee shall not solicit any Person who was a Customer
on the date of termination of Employee’s employment with Employer to become a
depositor in or a borrower from any Financial Institution, to obtain any other
service or product from any Financial Institution, or to change any depository,
loan, and/or other banking relationship to any Financial Institution, other than
Employer.

                         (e)     Covenant Not to Solicit Employees. Employee
agrees that, during the Restriction Period, and in consideration of Employer’s
agreements hereunder, Employee shall not, directly or indirectly, on Employee’s
own behalf or on behalf of others, in the Relevant Market, solicit, recruit or
hire away or attempt to solicit, recruit or hire away, to another person or
entity providing products or services competitive with the business of Employer,
any full-time, part-time or temporary employee of Employer or its affiliates,
whether or not such employees are subject to an employment agreement with
Employer.

                         (f)     Covenant of Confidentiality. Employee covenants
and agrees that, in consideration of Employer’s agreements hereunder, all
Confidential Information shall be considered and kept as the confidential,
private and proprietary records and information of Employer, and except as shall
be required in the course of the performance by Employee of Employee’s duties on
behalf of Employer or otherwise pursuant to the direct, written authorization of
Employer, Employee, will not at any time (whether during the Term of Employment
or following the expiration or termination thereof): divulge any such
Confidential Information to any other Person; remove any such Confidential
Information in written or other recorded form from Employer’s premises; or make
any use of any Confidential Information for Employee’s own purposes or for the
benefit of any Person other than Employer. The above obligations of
confidentiality shall not prohibit the disclosure of any such Confidential
Information by Employee to Employee’s attorneys (if each such attorney is
advised of the existence of this agreement), or to the extent such disclosure is
required by subpoena or order of a court or regulatory authority of competent
jurisdiction, or to the extent that, in the reasonable opinion of legal counsel
to Employee (which opinion, unless otherwise prohitibed by law, shall be
delivered in writing to Employer as far in advance as practicable prior to such
disclosure), disclosure otherwise is required by law.

                         (g)     Reasonableness of Restrictions. If any of the
restrictions set forth in this Paragraph 8 shall be declared invalid for any
reason whatsoever by a court of competent jurisdiction, the validity and
enforceability of the remainder of such restrictions shall not thereby be
adversely affected. Employee acknowledges that PCB has a substantial presence in
the Relevant Market, that FCB, through its merger with PCB, will acquire a
legitimate economic interest of PCB in the Relevant Market which this Paragraph
8 specifically is intended to protect, and that the Relevant Market and
Restriction Period are limited in scope to the geographic territory and period
of time reasonably necessary to protect PCB’s and FCB’s economic interest and
otherwise are reasonable and proper. In the event the Restriction Period or any
other such time limitation is deemed to be unreasonable by a court of competent
jurisdiction, Employee hereby agrees to submit to such reduction of the
Restriction Period as the court shall deem


8

--------------------------------------------------------------------------------

reasonable. In the event the Relevant Market is deemed by a court of competent
jurisdiction to be unreasonable, Employee hereby agrees that the Relevant Market
shall be reduced by excluding any separately identifiable and geographically
severable area necessary to make the remaining geographic restriction
reasonable, but this Paragraph 8 shall be enforced as to all other areas
included in the Relevant Market which are not so excluded.

                         (h)     Remedies for Breach. Employee understands and
acknowledges that Employee’s breach or violation of any of the covenants
contained in Paragraphs 8(c), 8(d), 8(d) and 8(f) shall be deemed a material
breach of this Agreement and will cause substantial, immediate and irreparable
injury to Employer, and that Employer will have no adequate remedy at law for
such breach or violation. In the event of Employee’s actual or threatened breach
or violation of the covenants contained in either such Paragraph, Employer shall
be entitled to bring a civil action seeking, and, upon a finding by a court of
competent jurisdiction that it appears likely that Employee has breached or
threatens to breach any of these covenants, shall be entitled to, an injunction
restraining Employee from violating or continuing to violate such covenant or
from any threatened violation thereof, or for any other legal or equitable
relief relating to the breach or violation of such covenant. Employee agrees
that, if Employer institutes any action or proceeding against Employee seeking
to enforce any of such covenants or to recover other relief relating to an
actual or threatened breach or violation of any of such covenants, Employee
shall be deemed to have waived the claim or defense that Employer has an
adequate remedy at law and shall not urge in any such action or proceeding the
claim or defense that such a remedy at law exists. However, the exercise by
Employer of any such right, remedy, power or privilege shall not preclude
Employer or its successors or assigns from pursuing any other remedy or
exercising any other right, power or privilege available to it for any such
breach or violation, whether at law or in equity, including the recovery of
damages, all of which shall be cumulative and in addition to all other rights,
remedies, powers or privileges of Employer.

                                 Notwithstanding any provision in this Agreement
to the contrary, Employee agrees that the provisions of Paragraphs 8(c), 8(d),
8(e) and 8(f) above and the remedies provided in this Paragraph 8(h) for a
breach by Employee shall be in addition to, and shall not be deemed to supersede
or to otherwise restrict, limit or impair the rights of Employer under any state
or federal law or regulation dealing with or providing a remedy for the wrongful
disclosure, misuse or misappropriation of trade secrets or other proprietary or
confidential information.

                         (i)     Survival of Covenants. Employee’s covenants and
agreements and Employer’s rights and remedies provided for in this Paragraph 8
shall survive and remain fully in effect following the expiration of the Term of
Employment or any actual termination of Employee’s employment with Employer
during the Term of Employment; provided however that, upon any termination of
this Agreement pursuant to Paragraph 7(a) above, Employee’s covenants and
agreements and Employer’s rights and remedies provided for in this Paragraph 8
likewise shall terminate and be of no further force or effect.

                 9.     Designation of Beneficiary(ies). In order to designate
one or more beneficiaries for the purposes described in Paragraph 7(c) above,
Employee shall file a written designation with Employer in the form specified by
Employer. Each such designation shall specify, by name(s), the person(s) to whom
any amounts payable under this Agreement shall be paid following Employee’s
death. From time to time, Employee may change or revoke a beneficiary
designation without the consent of the beneficiary(ies) by filing a new
beneficiary designation form with Employer, and the filing of a new designation
form automatically shall revoke any and all designation forms previously filed
with Employer. A beneficiary designation form not properly filed with Employer
prior to Employee’s death shall be of no force or effect under this Agreement.


9

--------------------------------------------------------------------------------

                         Subject to reasonable restrictions imposed by Employer
and to Employer’s right to refuse to accept such a designation for reasons
satisfactory to it, Employee may designate more than one beneficiary and/or
alternative or contingent beneficiaries, in which case Employee’s designation
form shall specify the relative shares and terms and conditions upon which
amounts shall be paid to such multiple or alternative or contingent
beneficiaries.

                         If, at the time of Employee’s death, (i) no beneficiary
designation is on file with Employer, (ii) no beneficiary designated by Employee
has survived Employee, or (iii) there are other circumstances not covered by the
beneficiary designation form on file with Employer, then Employee’s estate
conclusively shall be deemed to be the beneficiary designated to receive any
amounts then remaining payable to Employee under this Agreement.

                         In making all determinations regarding Employee’s
beneficiary, the latest designation form filed by Employee with Employer shall
control, and all changes in circumstances that occur after the filing of that
designation shall be ignored. For example, if Employee’s spouse is designated as
beneficiary in the latest designation filed by Employee but, thereafter, is
divorced from Employee, such designation shall remain valid until and unless
Employee files a later beneficiary designation form with Employer naming a
different beneficiary.

                         Any check for a payment under this Agreement that is
issued on or before the date of Employee’s death shall remain payable to
Employee and shall be handled accordingly, whether or not the check actually is
received by Employee prior to death. Any check issued after the date of
Employee’s death shall be the property of Employee’s beneficiary(ies) determined
in accordance with this Paragraph 9.

                 10.   Additional Regulatory Requirements. Notwithstanding
anything contained in this Agreement to the contrary, it is understood and
agreed that Employer (or any of its successors in interest) shall not be
required to make any payment or take any action under this Agreement if, in the
opinion of counsel to Employer such payment or action: (a) would be prohibited
by or would violate any provision of state or federal law applicable to
Employer, including without limitation the Federal Deposit Insurance Act, as now
in effect or hereafter amended, (b) would be prohibited by or would violate any
applicable rules, regulations, orders or statements of policy, whether now
existing or hereafter promulgated, of any Regulatory Authority, or (c) otherwise
would be prohibited by any Regulatory Authority.

                 11.   Termination of Previous Employment Arrangements. Employee
and Employer specifically agree that this Agreement supersedes any and all prior
agreements, arrangements or understandings between Employee and Employer
pertaining to employment, compensation, severance benefits, or other such
arrangements, either oral or written. As additional consideration for Employer’s
agreements and obligations under this Agreement, Employee hereby waives any and
all rights, and releases Employer from any and all obligations or liabilities,
arising under any such prior agreements, arrangements or understandings, or
otherwise arising out of the employment relationship between Employee and
Employer, and agrees that all such rights and liabilities hereby are terminated
and shall be of no further force or effect.

                 12.   Successors and Assigns.

                         (a)     This Agreement shall inure to the benefit of
and be binding upon any corporate or other successor of Employer (including FCB
upon consummation of the Merger) which shall acquire, directly or indirectly, by
conversion, merger, consolidation, purchase, or otherwise, all or substantially
all of the assets of Employer.


10

--------------------------------------------------------------------------------

                         (b)     Employer is contracting for the unique and
personal skills of Employee. Therefore, Employee shall be precluded from
assigning or delegating Employee’s rights or duties hereunder without first
obtaining the written consent of Employer.

                 13.   Modification; Waiver; Amendments. Any term or condition
of this Agreement may be waived, either in whole or in part, at any time by the
party which is entitled to the benefits thereof; provided, however, that no
waiver of any term or condition of this Agreement by any party shall be
effective unless such waiver is in writing and signed by the waiving party. No
waiver by either party hereto, at any time, of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No failure or delay of any party to exercise any power, or to insist upon
a strict compliance by any other party of any obligation, and no custom or
practice at variance with any terms hereof, shall constitute a waiver of the
right of any party to demand full and complete compliance with such terms. This
Agreement may be amended, modified or supplemented only by an agreement in
writing executed in the same manner as this Agreement.

                 14.   Applicable Law. The parties hereto agree that without
regard to principles of conflicts of laws, the internal laws of the State of
South Carolina shall govern and control the validity, interpretation,
performance, and enforcement of this Agreement, except to the extent that
federal law shall be deemed to apply. Any suit or action relating to this
Agreement shall be instituted and prosecuted exclusively in the Courts of
Richland County, South Carolina, and each party hereto hereby does waive any
right or defense relating to such jurisdiction and venue.

                 15.   Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

                 16.   No Set-Off by the Employee. The existence of any claim,
demand, action or cause of action by the Employee against Employer or its parent
or other affiliated companies, whether based upon this Agreement or otherwise,
shall not constitute a defense to the enforcement by Employer of any of its
rights hereunder.

                 17.   Delivery of Property upon Request or Termination. Upon
request by Employer, and in any event at the end of the Term of Employment,
Employee will promptly deliver to Employer all property belonging to Employer or
its parent or other affiliated companies, including without limitation all
Confidential Information, then in Employee’s possession or control.

                 18.   Headings. The section and paragraph headings and captions
in this Agreement have been inserted for convenience of reference only and shall
not affect in any way the meaning or interpretation of any provisions of this
Agreement.

                 19.   Notices. Except as otherwise may be provided herein, all
notices, claims, certificates, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or sent by facsimile transmission by one party to the other, or
when deposited by one party with the United States Postal Service, postage
prepaid; and, if directed to Employer, delivered or addressed to its Chief
Financial Officer at its principal executive offices, and if to Employee,
delivered or addressed to Employee at Employee’s address in Employer’s records
or at such other address as Employee shall specify from time to time in a notice
given to Employer as provided above.


11

--------------------------------------------------------------------------------

                 20.   Counterparts. This Agreement may be executed in any
number of counterparts, and each such counterpart hereof shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.

                 21.   Entire Agreement. This Agreement (including all
schedules, exhibits, and other documents attached hereto, and all documents
incorporated herein by reference) contains the entire agreement of the parties
with respect to the transactions described herein and supersedes any and all
other oral or written agreement(s) heretofore made, and there are no
representations or inducements by or to, or any agreements, promises,
warranties, covenants or undertakings among, any of the parties hereto that are
not expressly set forth in this Agreement.

                 IN WITNESS WHEREOF, Employer has caused this Agreement to be
executed by its duly authorized officer in pursuance of authority duly given by
its Board of Directors, and Employee has set hereunto Employee’s hand and
adopted as Employee’s seal the typewritten word “SEAL” appearing beside
Employee’s name, all as of the day and year first above written.

      PEOPLE'S COMMUNITY BANK                  OF SOUTH CAROLINA         
By:  /s/ Tommy B. Wessinger                                       Attested:     
Its:  Chairman & Chief Executive Officer                       /s/ Jean
Covington                                     
Chief Financial Officer            EMPLOYEE            /s/ Thomas H.
Lyles                                    (SEAL)                           Thomas
H. Lyles  







12